UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7282


WILLIAM T. COLEMAN,

                Plaintiff - Appellant,

          v.

16TH CIRCUIT COURT; YORK COUNTY PUBLIC DEFENDERS OFFICE;
MELISSA INZERILLO, others may be amended; JESSICA HOLLAND;
LEE   ALFRED,  16th  Circuit  Court  Judge;  16TH  CIRCUIT
SOLICITORS OFFICE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:12-cv-01927-JFA)


Submitted:   January 27, 2014             Decided:   February 4, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William T. Coleman appeals the district court’s order

accepting     the   recommendation       of   the    magistrate       judge   and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).       We have reviewed the record and find no

reversible error.       We conclude, as did magistrate judge and the

district court, that Coleman’s Section 1983 claims are barred by

the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477,

486-87 (1994).      We therefore affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in   the    materials

before   this   Court   and   argument    would     not   aid   the   decisional

process.

                                                                        AFFIRMED




                                     2